Citation Nr: 0815912	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-08 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
compound fracture of the right forearm with surgical scars 
from October 14, 1978, to July 7, 2002.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a compound fracture of the right forearm with 
surgical scars from July 8, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
residuals of a compound fracture of the right forearm with 
surgical scars, and assigned a non-compensable rating 
effective July 8, 2002.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal was placed in an appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  

The Board remanded this claim to the RO in April 2007.  The 
Board observed that a claim of entitlement to service 
connection for residuals of a right forearm fracture had been 
submitted by the veteran on February 27, 1979, and denied in 
July 1979.  The Board, however, instructed the RO to review 
whether or not it was appropriate for the August 2003 
decision to assign July 8, 2002, as the effective date for 
the grant of service connection for residuals of a compound 
fracture of the right forearm with surgical scars.  

In a November 2007 rating decision, the Appeals Management 
Center (AMC) located in Washington, D.C. determined that a 
clear and unmistakable error had been made in the July 1979 
rating decision, and assigned a noncompensable rating 
effective from October 14, 1978, for residuals of a right 
forearm compound fracture with surgical scars.  A 10 percent 
rating was assigned effective July 8, 2002.  Hence, the Board 
has characterized the issues accordingly.




FINDINGS OF FACT

1.  From October 14, 1978, to July 7, 2002, the veteran's 
residuals of a right forearm compound fracture with multiple 
metallic plates, was manifested by either painful, unstable, 
or malaligned joints.

2.  From July 8, 2002, the veteran's service-connected 
residuals of a compound fracture of the right forearm with 
surgical scars have not been manifested by either limitation 
of right forearm flexion to 90 degrees, limitation of 
extension of the right forearm to 75 degrees, impairment of 
pronation, or objectively painful and tender scars.


CONCLUSIONS OF LAW

1.  From April 23, 1979, to July 7, 2002, the criteria for a 
10 percent rating for residuals of a compound fracture of the 
right forearm with surgical scars, were met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.59, 4.71a, Diagnostic Code (Code) 5206 (2007).

2.  From July 8, 2002, the criteria for a rating in excess of 
10 percent rating for residuals of a compound fracture of the 
right forearm with surgical scars have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Codes 5206, 5207, 5208, 5209, 5213 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in a January 2004 
statement of the case (SOC) of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
The January 2004 statement of the case informed the veteran 
of the rating criteria used in evaluating his service 
connected disorder.  VA informed the claimant of the need to 
submit all pertinent evidence in his possession, and provided 
adequate notice of how effective dates are assigned in a May 
2007 letter.  While the veteran did not receive full notice 
prior to the initial decision, after pertinent notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim, and the 
claim was readjudicated in a November 2007 supplemental 
statement of the case.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

Factual Background
 
With the above criteria in mind, the Board notes that the 
record since October 14, 1978, essentially includes several 
VA examination reports.  

The Board finds that upon review of the specific facts of 
this case it is important to discuss the nature of the 
veteran's in-service injury to his right forearm.  First, the 
Board observes that the veteran, as part of a January 1976 
Report of Medical History, indicated that he was left handed.  

An emergency outpatient record dated July 31, 1978, shows 
that the veteran was seen after falling from a fence.  X-ray 
examination showed an open fracture of the right forearm.  A 
clinical record cover sheet completed August 4, 1978, shows a 
diagnosis of fractured right radius and ulna, open, no nerve 
or artery involvement.  An orthopedic clinic note dated 
August 11, 1978, shows that the position of the veteran's 
casted forearm was not acceptable, and he ultimately 
underwent an open reduction internal fixation on August 17, 
1978.  Plates were utilized to secure the reduced fractures.  
A September 15, 1978, orthopedic clinic note shows that all 
incisions had healed, and that range of motion was excellent 
except past 15 to 20 degrees of pronation and supination.  
Pain was not present.  

A postservice April 23, 1979, VA X-ray report shows some 
deformity of the mid-shafts of the radius and ulna related to 
old healed fractures.  Some metallic appliances were seen at 
the region of both fracture sites related to a past surgical 
procedure.  There was no evidence of other significant 
abnormality or pathology appreciated.

A December 2002 private visit note shows that the veteran 
reported some tingling and numbness over the affected area of 
his right forearm surgical residuals which did not radiate 
into his hand.  He also complained of some occasional 
weakness as well.  Photos show large forearm scars.  

The appellant's claim for an increased evaluation was 
received on July 8, 2002. 

A July 2003 VA bones examination report shows that the 
veteran had some of plates in place ever since his surgical 
repair of his right radius and ulna some 25 years earlier.  
Since that time minimal symptoms consisting of primarily pain 
with cold and rainy weather were reported to be present.  
Examination showed two scars, both about 5 inches long, over 
the ulna and radius.  The scars were normal color, not 
raised, and not tender.  No limitation of activities were 
reported, though the veteran claimed that his right forearm 
was weaker than his left.  Full range of motion was present, 
with flexion from 0 to 145 degrees at the elbow.  Pronation 
and supination were both to 70 degrees.  Strength was 
essentially normal and equal to the left side.  The diagnosis 
was status post orthopedic surgery for a fracture of the 
right forearm with minimal residuals.  

In September 2003 the veteran informed VA that his right 
forearm disorder caused daily pain, and prevented him from 
using his right arm as much as his left.  He added that his 
job opportunities had been limited because he could not lift 
and perform physical jobs. 

A March 2004 VA orthopedic examination report shows that the 
veteran complained of pain with cold wet weather, and of 
stiffness on most occasions.  He asserted that he could lift 
no more than 25 pounds, and that he could not do repetitive 
circular drying motions with his right arm at his car wash 
job.  He also complained that his scars itched 
intermittently.  He denied receiving treatment for his 
disorder.  Examination showed two well-healed right forearm 
scars, each 13 by .7 centimeters.  They were non-tender, 
freely mobile, thin skinned, and not erythematous.  They were 
depressed about 1 millimeter.  Right elbow flexion was from 0 
to 135 degrees, and pronation and supination was from 0 to 85 
degrees, with 5/5 motor strength in all planes and no 
diminution with repetitive testing.  The right wrist and 
fingers also had 5/5 motor strength in all planes.  No 
diminution due to lack of endurance, pain, fatigue, or 
weakness was demonstrated.  Normal sensation throughout the 
upper extremity was observed.

Also on file is the report of a September 2007 VA orthopedic 
examination.  Review of the examination report shows that the 
same VA physician who examined the veteran in March 2004 
conducted this examination.  The histories and examination 
findings were essentially identical.  The examiner in 
September 2007, as part of an addendum, noted that no pain 
was shown on motion or flare ups except on supination.  The 
affected joints were not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  



Laws and Regulations
 
Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson.
 
In an August 2003 rating decision, service connection for 
compound fracture residuals of the right forearm with 
surgical scars was granted, and assigned a noncompensable 
rating under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5206, 
effective July 8, 2002.  In November 2007, the AMC increased 
the rating to 10 percent, from July 8, 2002 under Code 5206.  
The AMC also revised the effective date for the zero percent 
rating to October 14, 1978.  
 
Under 38 C.F.R. § 4.71a, Code 5206 limitation of flexion of 
either the major or minor forearm to 110 degrees warrants a 
zero percent rating; limitation of flexion of either forearm 
to 100 degrees warrants a 10 percent rating; limitation of 
flexion of either forearm to 90 degrees warrants a 20 percent 
rating.  Id.

Under 38 C.F.R. § 4.71a, Code 5207 a 10 percent rating is 
warranted for forearm extension (major or minor arm) limited 
to 45 degrees or more.  A 20 percent rating requires that 
extension be limited to 75 degrees.

A veteran will garner a 20 percent evaluation (for the major 
or minor arm) if he exhibits forearm flexion limited to 100 
degrees and extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5208.

According to 38 C.F.R. § 4.71a, Code 5209, a joint fracture 
of the elbow, with marked cubitus varus or cubitus valgus 
deformity, or with ununited fracture of head of radius will 
warrant a 20 percent evaluation for the major or minor arm.

Additionally, under Code 5213, impairment of supination or 
pronation manifested by limitation of supination to 30 
degrees or less yields a 10 percent evaluation for the major 
or minor arm.

The veteran's service-connected left forearm disorder is 
rated, in part, based on limitation of motion.  In such 
cases, the Board must consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, swelling, incoordination, pain on 
movement, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.59 (2007), it states that the intent of 
the Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.

Since the veteran filed his July 2002 claim there have been a 
number of changes in the criteria for rating skin diseases 
under 38 C.F.R. § 4.118, including scars.  Cf. 38 C.F.R. § 
4.118, Codes 7800 to 7805 (2002) with 38 C.F.R. § 4.118, 
Codes 7800 to 7805 (2006).  The new rating criteria for 
rating scars became effective August 30, 2002.  Id.  A March 
2008 supplemental SOC (SSOC) notified the veteran of the new 
rating criteria.  Accordingly, adjudication of his claim may 
go forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Prior to August 30, 2002, a 10 percent evaluation was 
warranted for superficial scars which were poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Code 7803.  A 
10 percent evaluation was also appropriate for superficial 
scars which were tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Code 7804.  A scar could 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Code 7805.

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders.  Under this revision a 10 percent 
rating is warranted for scars (encompassing an area exceeding 
six square inches (39 sq. cm.)), other than involving the 
head, face, or neck, that are deep or that cause limited 
motion.

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Code 7803, Note (1).

A 10 percent evaluation is warranted for superficial scars 
which are painful on examination.  38 C.F.R. § 4.118, Code 
7804.

The Board, as part of its April 2007 Remand, referenced 38 
C.F.R. § 4.56(a) (2007).  This was so done in light of the 
nature of a right forearm compound fracture and the high 
probability of a muscle injury.  The provisions of 38 C.F.R. 
§ 4.56(a) notes that an open comminuted fracture with muscle 
or tendon damage will be rated as a severe injury of the 
muscle group involved unless, as here, for locations such as 
in the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  See also 38 C.F.R. § 4.73, Codes 
5305 and 5306.  Significantly, however, the medical record 
reveals no evidence of muscle damage stemming from the 
veteran's in-service right forearm injury.

A scar may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Code 7805.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  
 
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 3.102.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Analysis
 
After considering the evidence of record, including the 
above-referenced examination reports, the Board finds that 
the veteran's service-connected right forearm compound 
fracture residuals warranted a 10 percent rating for the 
period of between October 14, 1978, and July 7, 2002, and no 
greater than a 10 percent rating thereafter.  

In this regard, the Board acknowledges that at no time during 
this pertinent period were right forearm fracture residuals 
manifested by symptomatology reflective of necessary 
limitation of motion to warrant the assignment of a 
compensable rating.  See 38 C.F.R. § 4.71a, Codes 5206, 5207, 
5209, and 5213.  Also apparent is the fact that the disorder 
was not shown to exhibit true muscle damage to an extent 
necessary for a compensable rating.  38 C.F.R. § 4.73, Codes 
5305 and 5306.  Further, it is evident that the scarring 
manifested on the right arm during this time was not of such 
a severity to warrant the assignment of a compensable rating 
under 38 C.F.R. § 4.118, Codes 7803 or 7804.  

Still, the available record does show that an April 23, 1979, 
VA X-ray showed some "deformity" of the mid-shafts of the 
radius and ulna related to old healed fractures.  While no 
evidence of "other" significant abnormality or pathology 
was appreciated, it was expressively noted that metallic 
appliances were present at both fracture sites due to a prior 
surgical procedure.  In light of this deformity, the Board 
finds, that the disability associated with the veteran's 
right forearm fracture residuals, which arose from a compound 
fracture necessitating the insertion of multiple plates, 
warranted a 10 percent rating effective from October 14, 
1978, based on what must have been, though not expressly 
articulated by the veteran either painful, unstable, or 
malaligned joints.  See 38 C.F.R. § 4.59.  The Board 
emphasizes that the injury incurred by the veteran caused a 
compound fracture requiring the insertion of metal plates 
which he has retained since.  Therefore, the Board finds that 
a 10 percent evaluation is warranted from October 14, 1978 to 
July 7, 2002.  

The Board also finds that from July 8, 2002, that the 
evidence preponderates against finding that the criteria 
necessary for the assignment of a rating in excess of 10 
percent have been met.  Despite the veteran's complaints of 
pain and functional limitation, the competent medical 
evidence is against finding such additional functional 
limitation such as to warrant an increased rating.  
Specifically, from July 8, 2002, the veteran's service-
connected residuals of a compound fracture of the right 
forearm with surgical scars have not been manifested by 
either a limitation of right forearm flexion to 90 degrees, 
limitation of right forearm extension to 75 degrees, 
impairment of pronation, or superficial scars.  To the 
contrary, VA examination findings from July 2003, March 2004, 
and September 2007 indicated that pertinent range of motion 
findings far exceeded the restricted limits necessary for a 
20 percent rating.  Also, the right forearm scars did not 
objectively show the necessary severity to warrant higher 
ratings, whether under the pre or post August 30, 2002, 
rating criteria.  Hence, from July 8, 2002, an evaluation in 
excess of 10 percent is denied.

ORDER

For the period between October 14, 1978, and July 7, 2002, a 
10 percent disability rating for residuals of a compound 
fracture of the right forearm with surgical scars is 
warranted, subject to the laws and regulations governing the 
award of monetary benefits.

A rating in excess of 10 percent for residuals of a compound 
fracture of the right forearm with surgical scars from July 
8, 2002, is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


